1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     KEVIN R. GILL,                                    Case No. 3:18-cv-00180-MMD-CBC

10                                  Petitioner,                        ORDER
             v.
11
      ISIDRO BACA, et al.,
12
                                Respondents.
13

14          The Court directed Petitioner to file a habeas corpus petition on the Court’s form.

15   (ECF No. 9.) Petitioner has not filed anything in this action within the allotted time.

16   However, in an earlier but now closed action, Gill v. Baca, 3:14-cv-00628-MMD-WGC (“Gill

17   I”), Petitioner filed a motion for stay and abeyance and an alternative motion to dismiss

18   without prejudice. In a separate order filed in Gill I, the Court will deny those motions as

19   moot because the Court already has dismissed Gill I at Petitioner’s request. It is possible

20   that Petitioner intended to file the motions in this action but put the case number of Gill I

21   on the motions. The Court will give Petitioner additional time to file a habeas corpus

22   petition and, if he wants, the motion for stay and abeyance and the motion to dismiss.

23          It is therefore ordered that Petitioner will have thirty (30) days from the date this

24   order is entered to file a petition for a writ of habeas corpus on the Court’s form, as stated

25   in the Court’s August 13, 2018 order (ECF No. 7).

26   ///

27   ///

28   ///
1          It is further ordered that Petitioner will also have thirty (30) days from the date this

2    order is entered to file a motion for stay and abeyance and alternative motion to dismiss

3    without prejudice. Petitioner must clearly write the case number for this action, 3:18-cv-

4    00180-MMD-CBC, on the first page of the motions.

5          DATED THIS 3rd day of October 2018.

6

7
                                                       MIRANDA M. DU
8                                                      UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
